Citation Nr: 1329572	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  12-00 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease, LS spine with a history of strain, currently rated 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein






INTRODUCTION

The Veteran served on active duty from August 1974 to 
February 1980 and from December 1990 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2010 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his January 2012 Substantive Appeal, the Veteran 
requested the opportunity to testify at a Travel Board 
hearing.  In August 2013, the Veteran's representative 
highlighted the Veteran's request to testify at a Travel 
Board hearing.  As such, the Board has no discretion and 
must remand this matter to schedule the Veteran for a travel 
board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing 
following the usual procedures under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.707 (2012) before a travelling 
Veterans Law Judge at the RO.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

